DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5-7, 9, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger in view of Smith-Whitley.  Frankenberger discloses in the Figures and specification (see in particular col. 5, lines 14-22) an apparatus comprising a patient simulator 32, a pneumatic module 36 and a compressor module 37 configured to supply compressed air to the pneumatic module to control a physically simulated body part as recited, where the system is controlled by a master computer module in the form of a computer 38.  Frankenberger does not disclose that the master computer module is disposed within a simulated patient body as recited.  However, this feature is known in the art, as taught for example by Smith-Whitley (see e.g. col. 9, lines 24-43, disclosing a controller 164 disposed within a simulated patient body configured to control movement of a body part via pumped air.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Frankenberger by disposing the components of its system within a simulated patient body as taught by Smith-Whitley for the purpose of providing a more comprehensive and realist patient simulator.  With respect to claims 4, 5 and 15, Smith-Whitley further discloses at col. 1, lines 54-59 and col. 2, lines 22-24 the provision of an external wireless control system for allowing a user to control operation of the system remotely.  With respect to claims 6 and 16, the simulated lungs of both Frankenberger and Smith-Whitley are air reservoirs operable to communicate compressed air to a pneumatic device as recited.  With respect to claims 7 and 17, Frankenberger discloses at col. 3, lines 50-64 a valve system for controlling air flow within its device.  The combined teachings of the references suggest the claimed invention.  With respect to claims 9 and 19, Smith-Whitley discloses at col. 9, lines 27-32 an air bag 156 associated with a simulated body part and configured to be inflated to control the simulated body part.  With respect to claim 11, as discussed above Smith Whitley discloses a patient body including a simulated body part.  With respect to claim 12, Frankenberger discloses a compressor configured to provide compressed air to a pneumatic module.  With respect to claim 19, the combined teachings of Frankenberger and Smith Whitley suggest the recited method steps corresponding to the apparatus of claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Frankenberger in view of Smith-Whitley, and further in view of claims 1-19 of U.S. Patent No. 10,964,231.  Frankenberger as viewed in combination with Smith-Whitley discloses or suggests the claim limitations with the exception of the internal power supply which is configured to control power consumption by the module as recited.  This feature is recited in the claims (see in particular claims 1 and 2) of the ‘231 patent.  The combined teachings of the references suggest the claimed invention.

Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Frankenberger in view of Smith-Whitley, and further in view of claims 1-32 of U.S. Patent No. 7,811,090.  Frankenberger as viewed in combination with Smith-Whitley discloses or suggests the claim limitations with the exception of the use of compressed air to simulate a pulse as recited.  This feature is recited in the claims (see in particular claim 19) of the ‘090 patent.  The combined teachings of the references suggest the claimed invention.
While the claims of the ‘090 patent do not explicitly recite the specific types of pulses recited in claims 8 and 18, applicant is advised that it is proper under MPEP 804(II)(B)(2)(a) to use the specification as a guide to learn the meaning of a term in the claim. Further, the scope of the claims is to be determined not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application. In this case, it is proper to consider the specification when considering the meaning and scope of “pulse” as recited in the claims.  In particular, col. 11, lines 55-61 of the ‘090 patent disclose that pulses of the invention include femoral, radial and palpable pulses.

Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Frankenberger in view of Smith-Whitley, and further in view of claims 1-45 of U.S. Patent No. 7,192,284.  Frankenberger as viewed in combination with Smith-Whitley discloses or suggests the claim limitations with the exception of the device being operable to inflate a simulated tongue as recited.  This feature is recited in the claims (see in particular claim 9) of the ‘284 patent.  The combined teachings of the references suggest the claimed invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 2, 2022